Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





JAVIER FLORES, JR.,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-09-00264-CR

Appeal from
 41st District Court

of El Paso County, Texas

(TC # 20090D03590)



 

 

 




MEMORANDUM OPINION

            Javier Flores, Jr., pro se, erroneously filed notice of appeal in cause number 20090D03111
in the 41st District Court of El Paso County, Texas.  Appellant maintains that he filed a writ of
habeas corpus in that cause number but the trial court denied him access to the court.  Our review
of the records reflects that Appellant filed the notice of appeal in the wrong cause number and the
only case pending against Appellant is cause number 20090D03590 in the 41st District Court.  No
final judgment or appealable order has been entered in that cause number.  Consequently, we lack
jurisdiction of the appeal.  See Tex.Code Crim.Proc.Ann. art. 44.02 (Vernon 2006)(“[a] defendant
in any criminal action has the right of appeal under the rules hereinafter prescribed”); Tex.R.App.P.
25.2(a)(2)(a defendant “has the right of appeal under Code of Criminal Procedure article 44.02 and
these rules” in every case in which the trial court “enters a judgment of guilt or other appealable
order”).  We therefore dismiss the appeal.

January 6, 2010                                                           
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)